Barker, J.
The principal question is upon the construction of the defendant’s letter in which he agreed under certain circumstances to reimburse the plaintiff to the amount of the cost of the labor and lumber required in the building of such a sign as that which his letter requested to have placed on the roof. The letter was dated June 23, 1896. One sentence in it says, “ It is, of course, understood that I draw no other domestic lager beer than that brewed by the Rochester Brewing Co. during the period of my present license.” The defendant contends that this sentence controls the whole contract, and that he was not bound to reimburse the plaintiff unless he ceased to draw the plaintiff’s beer during the life of his license, which would of course expire at the end of the next April. But unlike the hiring for a year in Hopedale Machine Co. v. Entwistle, 133 Mass. 443, on which the defendant relies, the understanding spoken of in the sentence was not initiated by the letter, and was not the subject of the contract as to the sign. The reference to it is merely incidental, and the language of the whole letter shows that the agreement proposed was not limited to the period of the license. The defendant did not say “ If I break my agreement I will reimburse you,” and did say that the plaintiff could remove the sign at any time, and that he would reimburse the plaintiff if at any time, by reason of his not drawing the plain*163tiff’s beer, the latter should find it necessary to remove the sign. This language looks to the time to which the understanding then in force did not reach, as well as to that which the understanding covered. Nor is the labor mentioned in the proposal limited to the labor of carpenters, as the defendant contends in his fourth request.
The only other exceptions argued upon the defendant’s brief except those relating to the construction of his letter, are to the exclusion of evidence offered by him to show that the sign was of benefit to the plaintiff and of no benefit to the defendant, and of evidence offered by him to show that in September, 1896, the cost of the sign was charged off by the plaintiff upon its account books. These matters were immaterial.

Exceptions overruled.